SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office
of the Clerk for the convenience of the reader. It has been neither reviewed nor
approved by the Court and may not summarize all portions of the opinion.

                State v. Bradley C. Thompson (A-41-20) (085260)

Argued November 9, 2021 -- Decided June 2, 2022

PIERRE-LOUIS, J., writing for a unanimous Court.

       N.J.S.A. 2C:1-6(c) states that in cases involving DNA evidence, the time for
prosecuting an offense under a statute of limitations “does not start to run until the
State is in possession of both the physical evidence and the DNA . . . evidence
necessary to establish the identification of the actor by means of comparison to the
physical evidence.” (emphasis added). The question before the Court in this matter
of statutory interpretation is whether the limitation period begins to run when the
State is in physical possession of the two items noted, or when the State obtains a
match between the DNA evidence from the crime and the defendant’s DNA sample.

       In July 2001, victim C.S. was sexually assaulted by an unknown assailant.
The New Jersey State Police Lab (the Lab) created a profile for the suspect’s DNA
sample, Specimen 12A, retrieved from C.S.’s body. In 2002, the Lab entered the
DNA profile into CODIS, the Combined DNA Index System, which is a national
DNA database maintained by the Federal Bureau of Investigation (FBI). The DNA
profile entered into CODIS did not include certain exclusionary data -- data the Lab
believed was inconclusive based on its interpretation of the FBI’s DNA database
polices. Without that data, it would have been impossible for Specimen 12A to
generate a match with another DNA profile entered into CODIS. In 2004,
defendant’s DNA sample was collected in an unrelated matter and his DNA profile
was entered into CODIS in 2006. As a result of the manner in which the DNA
profile for Specimen 12A was entered into CODIS, no match resulted.

      The National DNA Index System (NDIS) is part of CODIS and contains the
DNA profiles contributed by participating forensic laboratories. In 2010, the FBI
updated the NDIS Operational Procedures Manual to explicitly allow the
exclusionary data withheld from Specimen 12A to be entered into the system. The
Lab did not update its policy to reflect this change in guidance until 2016. In 2016,
the Lab entered the subject exclusionary data for Specimen 12A into CODIS and
was alerted that Specimen 12A matched defendant’s DNA sample that had been
entered into CODIS years earlier.


                                          1
       Based on that match, defendant was indicted in May 2017 for several offenses
related to the July 2001 sexual assault. Defendant filed a pretrial motion to dismiss,
arguing that the five-year statute of limitations began to run in 2004, when the State
possessed both the physical evidence from the crime and defendant’s DNA sample.
The trial court denied his motion and concluded that the statute of limitations started
running when the State had evidence of a match. At trial, defendant was convicted
of fourth-degree criminal sexual contact and fourth-degree criminal trespass. The
Appellate Division affirmed defendant’s conviction, finding that the statute of
limitations began to run in 2016 when the State received a DNA match.

      The Court granted defendant’s petition for certification. 245 N.J. 457 (2021).

HELD: A plain reading of N.J.S.A. 2C:1-6(c) reveals that the Legislature intended
the statute of limitations to begin to run once the State was in possession of both the
physical evidence from the crime and the suspect’s DNA. To hold otherwise would
contradict the language of the statute which directs the statute of limitations to begin
when the State is in possession of both items needed to generate a match. To find
that the statute of limitations begins when a match is confirmed would render the
second half of the provision superfluous. Here, the statute of limitations began to
run in 2010, when the FBI’s updated scientific guidance rendered the Lab capable of
generating a match based on the DNA samples in its possession.

1. The statute of limitations in a criminal statute is a complete defense to the
prosecution of the crime. It is designed to protect a defendant from being put to his
defense after memories have faded, witnesses have died or disappeared, and
evidence has been lost. The five-year statute of limitation for most crimes begins
“to run on the day after the offense is committed.” N.J.S.A. 2C:1-6(c). N.J.S.A.
2C:1-6(c) carves out an exception for circumstances in which the prosecution
includes DNA or fingerprint evidence. In those cases, “time does not start to run
until the State is in possession of both the physical evidence and the DNA or
fingerprint evidence necessary to establish the identification of the actor by means of
comparison to the physical evidence.” --- Ibid. (pp. 21-22)

2. A plain reading of N.J.S.A. 2C:1-6(c) reveals that the statute of limitations, in
cases involving DNA evidence, begins to run when “the State is in possession of”
two things: (1) the physical evidence from the crime and (2) the DNA of the suspect.
Those are the two items “necessary to establish the identification of the actor by
means of comparison” because the two DNA samples can be compared to determine
whether they match. It is unlikely that the Legislature contemplated a situation in
which the State would possess both items necessary to generate a match but that the
DNA match would not occur given the systems in place to coordinate, maintain, and
compare DNA samples both locally and nationally. Any other reading of the statute
would permit the State to be in possession of physical evidence from a crime scene
                                           2
and DNA evidence from a suspect and yet allow that evidence to go untested for an
inordinate amount of time, thereby tolling the statute of limitations. That was
certainly not the Legislature’s expectation when it created the carve out to the five-
year statute of limitations for cases involving DNA evidence. (pp. 24-26)

3. Were the Court to substitute the word “match” for the terms “physical evidence
and DNA,” then the statute would prescribe that the statute of limitations begins
when the State is in possession of a match necessary to generate a match. That
reading leads to an illogical interpretation of the statute and renders the second half
of that clause superfluous. If the Legislature contemplated that a match would
trigger the start of the statute of limitations, it undoubtedly could have easily said so.
Furthermore, that interpretation completely ignores the language that states the time
does not begin “until the State is in possession of both the physical evidence and the
DNA.” In using the term “both,” the Legislature signaled that the two items that
follow the term are the items the State must be in possession of in order to start the
clock. (pp. 27-28)

4. Although N.J.S.A. 2C:1-6(c) requires the statute of limitations to begin when the
State is in possession of the physical evidence and the DNA sample, there may be
situations in which the science or the generally accepted scientific guidance at the
moment those items come into the State’s possession has not advanced so far as to
allow for that evidence to actually generate a match. If the State possessed a sample
but the technology had yet to evolve to allow a usable DNA profile to be created, or
if the method of analysis that would lead to a match has not been officially adopted
within the scientific community, then regardless of whether the State possesses the
evidence, the statute of limitations does not start to run. (p. 30)

5. Here, there was a lack of clarity at the Lab, and perhaps the scientific community
at large regarding the utility of including exclusionary data within DNA profiles.
However, there was no uncertainty regarding the use of that data by 2010 when the
FBI updated the NDIS manual. Once the NDIS manual gave the go-ahead for
including the exact information in a DNA profile that the Lab previously excluded
for Specimen 12A, the Lab was on notice and effectively had all the evidence it
needed as well as the scientific capability and guidance to generate a match.
Consequently, the statute of limitations began to run in 2010, and defendant’s 2017
indictment was well beyond the five-year limitations period. (pp. 31-32)

      REVERSED and REMANDED for defendant’s convictions to be vacated.

CHIEF JUSTICE RABNER and JUSTICES ALBIN, PATTERSON, and
SOLOMON join in JUSTICE PIERRE-LOUIS’s opinion. JUDGE FUENTES
(temporarily assigned) did not participate.


                                            3
       SUPREME COURT OF NEW JERSEY
             A-41 September Term 2020
                       085260


                 State of New Jersey,

                Plaintiff-Respondent,

                          v.

                Bradley C. Thompson,
              a/k/a Brad Thompson and
                Barton C. Thompson,

                Defendant-Appellant.

        On certification to the Superior Court,
                  Appellate Division.

      Argued                        Decided
  November 9, 2021                June 2, 2022


Stephen W. Kirsch, Designated Counsel, argued the
cause for appellant (Joseph E. Krakora, Public Defender,
attorney; Stephen W. Kirsch, on the briefs).

Lauren Bonfiglio, Deputy Attorney General, argued the
cause for respondent (Andrew J. Bruck, Acting Attorney
General, attorney; Lauren Bonfiglio, of counsel and on
the briefs).

Michael J. Zoller argued the cause for amicus curiae
Association of Criminal Defense Lawyers of New Jersey
(Pashman Stein Walder Hayden, attorneys; Michael J.
Zoller, and CJ Griffin, on the brief).



                          1
         JUSTICE PIERRE-LOUIS delivered the opinion of the Court.


      In the twenty-first century, the use of DNA (deoxyribonucleic acid) to

identify perpetrators of crime has become commonplace. Indeed, many

laypersons are familiar with the fact that traces of genetic material retrieved

from crime scenes can lead law enforcement to the offender if that person’s

DNA matches the DNA found at the scene.

      N.J.S.A. 2C:1-6(c) states that in cases involving DNA evidence, the time

for prosecuting an offense under a statute of limitations “does not start to run

until the State is in possession of both the physical evidence and the DNA . . .

evidence necessary to establish the identification of the actor by means of

comparison to the physical evidence.” (emphasis added). The question before

the Court in this matter of statutory interpretation is whether the limitation

period begins to run when the State is in physical possession of the two items

noted, or when the State obtains a match between the DNA evidence from the

crime and the defendant’s DNA sample.

      In July 2001, victim C.S. was sexually assaulted in her home by an

unknown assailant. Traces of the suspect’s DNA were retrieved from C.S.’s

body and sent to the New Jersey State Police Lab (the Lab or the State Lab).

There, scientists created a DNA profile for the sample, Specimen 12A, and in


                                        2
2002 entered it into CODIS, the Combined DNA Index System, which is a

national DNA database maintained by the Federal Bureau of Investigation

(FBI). The DNA profile created by the Lab and entered into CODIS did not

include certain exclusionary data -- data the Lab believed was inconclusive

based on its interpretation of the FBI’s DNA database polices. Without that

data, however, it would have been impossible for Specimen 12A to generate a

match with another DNA profile entered into CODIS. In January 2004,

defendant’s DNA was entered into CODIS on an unrelated matter. As a result

of the manner in which the DNA profile for Specimen 12A was entered into

CODIS, no match resulted.

      In 2010, the FBI updated its guidance to explicitly allow the

exclusionary data withheld from Specimen 12A to be entered for DNA

profiles. The Lab did not update its policy to reflect this change in guidance

until 2016. In 2016, an internal Lab audit revealed that Specimen 12A was

entered without the subject exclusionary data. Upon entering the data for

Specimen 12A, a match occurred, alerting the Lab that Specimen 12A matched

defendant’s DNA sample that had been entered into CODIS years earlier.

Based on that match, defendant was indicted in May 2017 for several offenses

related to the July 2001 sexual assault.




                                           3
      Prior to trial, defendant filed a motion to dismiss several counts on

statute of limitations grounds. He argued that, pursuant to N.J.S.A. 2C:1-6(c),

the five-year statute of limitations for the criminal offenses began to run in

2004, when the State possessed both the physical evidence from the crime and

defendant’s DNA sample. The trial court denied his motion and the case

proceeded to trial. At trial, defendant was convicted of fourth-degree criminal

sexual contact and fourth-degree criminal trespass. Defendant appealed and

the Appellate Division affirmed his conviction and sentence finding that the

statute of limitations began to run not in 2004, but in 2016 when the State

received a DNA match between the DNA sample collected from the victim and

defendant’s DNA sample.

      We hold that a plain reading of N.J.S.A. 2C:1-6(c) reveals that the

Legislature intended the statute of limitations to begin to run once the State

was in possession of both the physical evidence from the crime and the

suspect’s DNA. To hold otherwise would contradict the language of the

statute which directs the statute of limitations to begin when the State is in

possession of both items needed to generate a match. To find that the statute

of limitations begins when a match is confirmed would render the second half

of the provision superfluous.




                                        4
        In this case, although the State was in possession of both the physical

evidence from the crime and defendant’s DNA by 2004, the science regarding

the utility or ability to enter certain exclusionary data in the FBI database was

unclear. Clarity was achieved, however, in 2010 when the FBI updated its

guidance to note that such data could be included on a DNA profile. At that

time, the State was in possession of all it needed to generate a match and the

scientific guidance on the treatment of DNA profiles and exclusionary data had

been updated.

        We therefore find that the statute of limitations began to run in 2010,

when the scientific guidance rendered the Lab capable of generating a match

based on the DNA samples in its possession. By the time defendant was

indicted in 2017, the five-year statute of limitations had expired. We therefore

reverse the Appellate Division’s judgment and remand the matter for

defendant’s convictions to be vacated.

                                           I.

                                           A.

        On the night of July 21, 2001, C.S.1 was home with her four-month-old

baby. An unknown male entered the home through an unlocked back door and

sexually assaulted C.S. The intruder grabbed C.S. from behind, covered her


1
    Initials are used to protect the identity of the victim in this matter.
                                            5
eyes with his hand, gripped her throat, and pulled her hair as he dragged her

down the hallway, eventually throwing her on the bathroom floor. In the

bathroom, the man covered C.S.’s head with a towel and took off her clothes

and bra. The assailant proceeded to touch C.S.’s breasts with his hands and

mouth, and he touched her genital area with his fingers and his stomach. He

then forced C.S. to perform oral sex on him. The assailant did not ejaculate

during the encounter. Before leaving, he told C.S. to count to ten and

instructed her not to call the police.

      The next day, on July 22, 2001, C.S. reported the sexual assault to the

police and underwent an examination by a Sexual Assault Nurse Examiner

(SANE), who collected specimen swabs from C.S.’s body.

                                         B.

                    Federal Operational Guidelines and DNA

      Before detailing the background of the procedures that eventually led to

the DNA match in this case, we provide the following summary of the federal

operational guidelines for DNA identification.

      The Federal DNA Identification Act sets out detailed participation

requirements for state and local forensic DNA laboratories to participate in

CODIS. See DNA Identification Act of 1994, 34 U.S.C. § 12592. CODIS, the

Combined DNA Index System, refers to a national identification index of

                                         6
criminal justice DNA databases and the software used to run these databases to

compare a target DNA record against the DNA records in the database. FBI,

CODIS and NDIS Fact Sheet CODIS,

https://www.fbi.gov/services/laboratory/biometric-analysis/codis/codis-and-

ndis-fact-sheet#CODIS (last visited May 11, 2022). CODIS enables the

storage, exchange, and comparison of DNA records among forensic DNA

laboratories in participating states. Ibid. The National DNA Index System

(NDIS) is one part of CODIS and simply contains the DNA profiles

contributed by participating federal, state, and local forensic laboratories.

Ibid.

        In 1997, a consortium of twenty-one laboratories determined the best

thirteen short tandem repeats (STR) locations within a DNA sample/sequence

to use in the CODIS databank; those thirteen markers are commonly referred

to as the “CODIS core loci.” Ming W. Chin et al., Forensic DNA Evidence:

Science and the Law § 2.4 (2021).

        Visually, loci appear as “peaks” within a studied DNA sample, with “the

height of the peak” being “directly proportional to the amount of DNA




                                         7
amplified.” See Chin, § 3.4.2 Because the size of a peak correlates to the

amount of DNA, a peak must meet an analytical threshold set by the laboratory

to be included among the loci for a particular sample, and “[p]eaks that do not

cross the analytical threshold are considered indistinguishable from

background fluorescence and are not labeled by the software.” Ibid. Thus,

peaks below the analytical threshold are not labeled as loci and “are typically

not used for data interpretation.” Ibid. Simply put, peaks below the analytical

threshold that each laboratory sets are considered exclusionary data; those

peaks are omitted from the database’s index as loci.3

      Once a laboratory possesses a DNA sample, it must have a second DNA

sample “composed of the same markers [or loci] with which to compare it” to

make an identification. Ibid. A “match” occurs “when CODIS links two or

more DNA profiles and a confirmation process is started by designated

laboratory personnel from each affected laboratory.” NDIS Operational

Procedures Manual Glossary (eff. Jan. 1, 2015). In the process of comparing

DNA samples, a “hit” is “[a] confirmed match that aids an investigation.”


2
  Once DNA is amplified, scientists capture the “intensity of the fluorescence,
and ultimately the height of the peak,” which “is measured in relative
fluorescence units (RFUs).” Ibid.
3
  When we use the term “exclusionary data,” we are referring to the DNA
peaks below the analytical threshold set by laboratories that are excluded from
the database.
                                       8
Ibid. Significantly, a sample cannot yield a match or ensuing hit in the system

if the DNA profile as a whole contains fewer than seven testable CODIS Core

loci.

        According to Ayva Sammel, the New Jersey State Lab’s CODIS

administrator, once CODIS generates a hit, the laboratory must “do an

administrative check of the case file to make sure that [the] specimen ID goes

with that case.” Sammel also testified that a laboratory will confirm a “hit”

after “making sure . . . that the offender sample has been re-run to determine

that the profile is concordant with the one that was in the database that

matched.” Sammel stated that New Jersey laboratories require a confirmatory

buccal swab to establish a chain of custody for use at trial; once that chain is

established, a laboratory analyst can testify at trial as to the confirmed identity

of the individual that produced a match and a subsequent hit in CODIS.

                                        C.

                                  Specimen 12A

        On July 26, 2001, the New Jersey State Police Lab received the samples

that had been collected during C.S.’s examination by the SANE nurse. On

January 23, 2002, the Lab released its report. Specimen 12A, a breast swab

sample, was of particular interest because it contained dried saliva and C.S.

was not a contributor.

                                         9
      In 2002, the Lab entered the DNA profile of the contributor of Specimen

12A into CODIS.4 From Specimen 12A, Lab analysts retrieved 5 loci with

peak heights of at least 100 RFUs. Between at least 2001 and 2006, the State

Lab had an internal, unwritten policy that when entering “any peaks in a DNA

profile that could be considered conclusive for match purposes,” the RFU peak

height had to be 100 at minimum.5 Consequently, loci with peaks below 100

RFUs were not included in the Lab’s report. Specimen 12A’s DNA profile

was entered into CODIS with the 5 loci that had peak heights of at least 100

RFUs, but according to Sammel, it would have been impossible to generate a

match because at least “[7] locations [we]re needed for a forensic hit.”

      On January 29, 2004, the Juvenile Justice Commission, acting in an

unrelated matter, collected a buccal swab with defendant Bradley Thompson’s

DNA and submitted it to the Lab for analysis and entry into CODIS. After a

two-year backlog, on April 20, 2006, the Lab finally entered defendant’s DNA

profile into CODIS. The entry did not result in a match. Because the State


4
  In New Jersey, “[w]hen the Forensics Office receives a DNA sample, it
analyzes the sample to create a DNA profile and then forwards that profile to
the FBI to be uploaded to CODIS.” In re Investigation of Burglary & Theft,
240 N.J. 436, 441 (2020) (citing N.J.S.A. 53:1-20.21)).
5
  In 2002, the policy to exclude from DNA profiles RFU peak heights below
100 was not written in the NDIS manual or the Lab’s own procedural manual,
but analysts entering information into CODIS interpreted the NDIS policy to
exclude such data.
                                       10
Lab analysts entered only five loci into CODIS for Specimen 12A -- and not

the exclusionary data (peak heights under 100 RFUs) that would have

produced the minimum seven loci necessary to produce a match -- defendant’s

DNA profile did not generate a match with any profile in the system when

entered in 2006.

      In 2010, the FBI updated the NDIS Operational Procedures Manual

(NDIS manual) to reflect that exclusionary data could be entered into the

system.6 But the Lab did not change its procedures in 2010 in accordance with

the updated NDIS manual.

      In 2014, the Lab initiated a self-audit of DNA samples. According to

Sammel, in 2016, she reached out to Dr. Douglas Hares from the FBI who

informed her that, although exclusionary data was permitted to be entered into

CODIS before 2010, the NDIS manual had been updated in 2010 to include a

written policy clarifying that exclusionary data could be entered into CODIS .

The Lab in 2016 then updated its procedures to expressly allow entry of such

exclusionary data, which in turn would expand the reported information to

include additional loci with peaks under 100 RFUs.




6
  The record contains the 2015 NDIS manual, and the parties agree that the
2010 manual was updated to clarify that exclusionary data could be entered
into CODIS. The 2010 manual is not part of the record.
                                     11
      In March 2016, a “quality search” during the audit alerted a Lab analyst

that exclusionary data for Specimen 12A had not been entered into CODIS and

that there was therefore an insufficient number of loci to produce a match or a

hit for that sample. The Lab then reentered the data for Specimen 12A,

including peaks under 100 RFUs, into CODIS, which finally returned a match

for that sample. The match indicated that Specimen 12A, the sample taken

from victim C.S., matched the DNA sample collected from defendant during

the unrelated juvenile matter in 2004.

      On May 18, 2016, the Lab informed the New Jersey State Police of a

“possible investigative lead” in reference to Specimen 12A and defendant’s

buccal swab. The Lab also informed the police that it could not reach a

conclusion until it obtained a confirmatory buccal swab from defendant, as

required by standard procedure.

      On July 13, 2016, defendant submitted a buccal swab, which the Lab

received for analysis on July 21, 2016. 7 On August 17, 2016, the Lab

confirmed there was a hit between the buccal swab taken from defendant on

July 13, 2016 and Specimen 12A.



7
  The police officer who obtained the buccal swab dated the consent form July
13, 2016, but defendant dated it as October 13, 2016. Because the Lab
received the sample for analysis on July 21, 2016, we accept July 13, 2016 as
the date of the buccal swab. The earlier date does not prejudice defendant.
                                       12
                                        II.

                                        A.

      In May 2017, a Camden County Grand Jury indicted defendant on the

following nine counts: three counts of first-degree aggravated sexual assault

(counts one through three); three counts of first-degree sexual assault (counts

four through six); two counts of third-degree aggravated sexual contact (counts

seven and eight); and one count of second-degree burglary (count nine).

      In a pretrial motion, defendant moved to dismiss counts one to three and

counts seven to nine on statute-of-limitations grounds. He argued that,

pursuant to N.J.S.A. 2C:1-6(c), the statute of limitations on those charges

began to run in 2004 when the State had in its possession the two items

necessary to generate a match -- the physical evidence from the crime and

defendant’s DNA sample. The trial court disagreed and denied the motion. In

its decision, the court reasoned that to calculate the start-time for a limitations

period under N.J.S.A. 2C:1-6(c), the proper inquiry “is what was necessary for

the State to establish the identification of this defendant to the specimen that

they had in their possession.” The court noted that the comments to the statute

reveal the Legislature’s intent that for “DNA and fingerprint evidence . . . the

time period does not begin to run until the prosecution gets that evidence, not

only the samples, but the evidence of a match.”

                                        13
      Additionally, the court found that the State did not complete the testing

until 2016 because the Lab had followed the then-current policies, and the

“science evolv[ed] here.” The court concluded that, for purposes of N.J.S.A.

2C:1-6(c), the Lab obtained the necessary evidence during the 2016 audit when

it changed its policy to include exclusionary data and Specimen 12A produced

a hit to defendant’s 2004 sample.

      On January 12, 2018, after defendant filed a motion for leave to appeal

to the Appellate Division, the trial court issued supplemental findings. It

distinguished State v. Twiggs, 445 N.J. Super. 23, 31 (App. Div. 2016), from

the present case and noted that it was guided by the Code’s commentary to

N.J.S.A. 2C:1-6(c), which interprets the statute of limitations to start running

when the State has evidence of a match. The court, however, acknowledged

that the commentary is not itself law.

      The Appellate Division denied defendant’s interlocutory appeal of the

trial court’s dismissal of the motion.

      Defendant proceeded to trial. Midtrial, the trial court found insufficient

evidence of severe personal injury; thus, the court granted defendant’s motion

for judgment of acquittal on counts four to six and on count eight. 8 On May 3,


8
  Although the record indicates that the trial court renumbered the counts on
the verdict sheet, the court entered a judgment of acquittal on count eight of
the indictment, as identified above.
                                         14
2018, the jury acquitted defendant of all remaining counts, but convicted

defendant of lesser-included offenses under counts seven and nine -- fourth-

degree criminal sexual contact and fourth-degree criminal trespass,

respectively.

      On May 31, 2018, the court sentenced defendant to an eighteen-month

prison term on the fourth-degree criminal sexual contact conviction, with nine

months of parole ineligibility, and a consecutive fifteen-month prison term on

the criminal trespass conviction, with no parole ineligibility.

                                        B.

      Defendant appealed, arguing that counts seven and nine should have

been dismissed because the State possessed the DNA needed to generate a

match in 2004, twelve years before the indictment. Defendant further argued

that the trial court relied on an unofficial code commentary to make its

decision, that dicta in State v. Twiggs, 233 N.J. 513 (2018), supports his

statutory interpretation of “in possession,” and that prosecuting after the

statute of limitations expired prejudiced him. Defendant also contended the

sentence imposed by the trial court was manifestly excessive.

      The Appellate Division affirmed defendant’s conviction and sentence in

an unpublished decision. The Appellate Division reviewed the statutory

construction issue de novo and found that the statute of limitations started to

                                        15
run on August 17, 2016, when the State possessed the conclusive hit between

defendant’s confirmatory DNA sample and Specimen 12A.

      First, the Appellate Division held that under the statute’s plain meaning,

the statute of limitations began to run at the moment the confirmatory sample

evidence was matched by the State, rather than the moment the evidence

required to make a match was in the State’s possession. The court reasoned

that the match itself constitutes evidence sufficient to establish the suspect’s

identity by comparing the DNA evidence and physical evidence.

      Second, the appellate court agreed that Twiggs did not apply because the

facts of the Twiggs companion cases were insufficiently related to the

circumstances in this case. The court did not directly address defendant’s

argument regarding the trial court’s reliance on unofficial code commentary.

      Third, the Appellate Division held that defendant was not prejudiced by

the statute of limitations because, although the Legislature and the Court have

recognized that defendants have a right to timely prosecution, DNA evidence

is uniquely reliable and can be used long after commission of a crime. The

Appellate Division agreed with the trial court that the Lab did not have the

scientific capability to make a match until 2016 when the Lab updated its

procedure. It concluded that “the passage of time did not force defendant to




                                        16
defend himself against stale evidence because the prosecution’s case was

based almost entirely on DNA evidence.”

      We granted defendant’s petition for certification. 245 N.J. 457 (2021).

We also granted amicus curiae status to the Association of Criminal Defense

Lawyers of New Jersey (ACDL).

                                       III.

                                       A.

      Defendant argues that the Appellate Division erred in affirming his

conviction and sentence. Defendant argues that N.J.S.A. 2C:1-6(c)’s plain

language provides that the State’s possession of both the physical evidence and

the DNA or fingerprints is the triggering event -- not when the State confirms a

match. Defendant contends that the counts in question were time-barred

because he was not indicted within five years of the possession of both the

sample found on the victim and defendant’s DNA in 2004; the entry of

defendant’s DNA into CODIS in 2006; or the update of the FBI’s NDIS

manual in 2010. The match, defendant contends, did not happen until the State

entered additional information from Specimen 12A into CODIS in 2016

-- information the State had in its possession since 2002.

      Defendant further argues that the trial court and the Appellate Division

misinterpreted the statute’s plain language reading of “in possession” to equate

                                       17
to the discovery of a match. Additionally, defendant contends that both earlier

courts failed to narrowly construe the statutory exception as required by

Twiggs.

      The ACDL supports defendant’s position and adds that Twiggs demands

the Court to narrowly construe the plain language of the DNA-tolling

provision. The ACDL stresses two errors: the trial court conflated possession

and discovery, and the Appellate Division “misconstrued the language in

‘evidence necessary to establish the identification’ with an actual match.”

                                         B.

      The State argues that the Appellate Division properly affirmed

defendant’s conviction because the plain language of N.J.S.A. 2C:1-6(c)

requires the statute of limitations to begin when the State possesses a DNA

match of evidence with a chain of custody that establishes identification of the

actor by comparison to physical evidence. The State interprets the exception

to allow the statute of limitations to begin to toll once the State possesses a

match of the physical evidence and the DNA evidence. Applying that

definition, the State argues that the statute of limitations started to run either

on “July 13, 2016, when the State received defendant’s confirmatory sample”

or on “August 17, 2016, when the State had a conclusive match between

defendant’s DNA profile and the DNA profile from Specimen 12A.” The

                                         18
State also maintains that “the meaning of the DNA-tolling provision is clear

and unambiguous on its face,” and the only logical reading is that the statute of

limitations begins when the DNA is matched.

      The State concedes that it possessed defendant’s DNA in 2004, but

maintains that the Lab’s policies regarding entry of exclusionary loci made it

impossible at that time to produce an initial match and thereafter establish the

perpetrator’s identity through a confirmatory sample. Either way, the State

maintains, defendant’s May 2017 indictment occurred within the five-year

statute of limitations.

                                        IV.

                                        A.

      We ordinarily review the dismissal of an indictment under an abuse of

discretion standard. Twiggs, 233 N.J. at 532. “When the decision to dismiss

relies on a purely legal question, however, we review that determination de

novo.” Ibid. Particularly in the interpretation of statutes, “we owe no

deference to the interpretive conclusions of either the trial court or the

Appellate Division.” State v. Ferguson, 238 N.J. 78, 93 (2019).

                                        B.

      To interpret the Legislature’s meaning in N.J.S.A. 2C:1-6(c), we look to

established principles of statutory construction.

                                        19
      The principal objective “of statutory interpretation is to determine and

give meaning to the Legislature’s intent.” State v. Carter, 247 N.J. 488, 513

(2021). To do so, as always, we must first look at the plain language of a

statute. Twiggs, 233 N.J. at 532. That is because the plain language is

typically “‘the best indicator’ of legislative intent.” Ibid. (quoting DiProspero

v. Penn, 183 N.J. 477, 492 (2005)). “If the text of the law is clear, the ‘court’s

task is complete.’” Carter, 247 N.J. at 513 (quoting State v. Lopez-Carrera,

245 N.J. 596, 613 (2021)).

      To that end, we give words “their generally accepted meaning.” Ibid.

(quoting N.J.S.A. 1:1-1). And we “read them in context with related

provisions so as to give sense to the legislation as a whole.” DiProspero, 183

N.J. at 492. “Where a specific definition is absent, ‘[w]e must presume that

the Legislature intended the words it chose and the plain and ordinary meaning

ascribed to those words.’” Twiggs, 233 N.J. at 532 (alteration in original)

(quoting Paff v. Galloway Township, 229 N.J. 340, 353 (2017)).

      Only when a statute contains ambiguous “language that leads to more

than one plausible interpretation” should courts “turn to extrinsic evidence,

‘including legislative history, committee reports, and contemporaneous

construction.’” DiProspero, 183 N.J. at 492-93 (quoting Cherry Hill Manor

Assocs. v. Faugno, 182 N.J. 64, 75 (2004)).

                                        20
      “In keeping with standard canons of statutory construction, it is not the

general rule, but rather the exceptions that are to be construed narrowly.” In re

Expungement Application of P.A.F., 176 N.J. 218, 223 (2003).

                                          C.

      The statute of limitations in a criminal statute is a complete defense to

the prosecution of the crime. State v. Cagno, 211 N.J. 488, 506 (2012). “[A]

statute of limitations is not intended to assist the State in its investigations; it is

intended to protect a defendant’s ability to sustain [a] defense.” Twiggs, 233

N.J. at 539. In criminal cases, a statute of limitations “protect[s] individuals

from charges when the basic facts have become obscured by time.” State v.

Diorio, 216 N.J. 598, 612 (2014); State v. Zarinsky, 75 N.J. 101, 106 (1977).

“A statute of limitations balances the right of the public to have persons who

commit criminal offenses charged, tried, and sanctioned with the right of the

defendant to a prompt prosecution.” Ibid. “It is designed to protect a

defendant ‘from being put to his defense after memories have faded, witnesses

have died or disappeared, and evidence has been lost.’” State v. Jones, 445

N.J. Super. 555, 566 (App. Div. 2016) (quoting Chase Sec. Corp. v.

Donaldson, 325 U.S. 304, 314 (1945)), aff’d, 233 N.J. 513 (2018).




                                          21
                                        D.

      We now turn to the statute at issue in this case. N.J.S.A. 2C:1-6 sets

forth time limitations for the prosecution of various offenses. Section (b)(1) of

the statute provides that “[a] prosecution for a crime must be commenced

within five years after it is committed.” N.J.S.A. 2C:1-6(b)(1). Section (c)

notes that the statute of limitations for most crimes begins “to run on the day

after the offense is committed.” N.J.S.A. 2C:1-6(c).

      The statute, however, carves out an exception for circumstances in

which the prosecution includes DNA or fingerprint evidence. Ibid. In those

cases, the statute provides that

            [t]ime starts to run on the day after the offense is
            committed, except that when the prosecution is
            supported by physical evidence that identifies the actor
            by means of DNA testing or fingerprint analysis, time
            does not start to run until the State is in possession of
            both the physical evidence and the DNA or fingerprint
            evidence necessary to establish the identification of the
            actor by means of comparison to the physical evidence.

            [Ibid. (emphasis added).]

      The Court has previously considered the meaning of the phrase

“identifies the actor” within N.J.S.A. 2C:1-6(c). In Twiggs, the Court

addressed in a consolidated opinion two cases in which DNA evidence of a

third party was used to identify the defendant. 233 N.J. at 523-28. The

Twiggs Court had to determine whether N.J.S.A. 2C:1-6(c)’s tolling
                                        22
“provision applies when a DNA identification does not directly identify the

defendant but rather begins an investigative chain that leads to the defend ant.”

Id. at 520. “Based on the plain language of N.J.S.A. 2C:1-6(c) and the policy

rationale underlying the criminal statute of limitations, [the Court concluded]

that the DNA-tolling exception applies only when the State obtains DNA

evidence that directly matches the defendant to physical evidence of a crime.”

Id. at 521. Although that determination is not relevant to the circumstances of

this case, the Court’s reliance on the statute’s policy rationale and its narrow

construction of the statute’s plain language are informative. And, in

interpreting the plain language, the Court determined the meanings of the

words “actor” and “identifies” -- neither of which were defined in in N.J.S.A.

2C:1-6(c) -- according to the dictionary meanings of the words. Id. at 535.

      In this case, the key terms are “possession,” “necessary,” “establish,”

and “comparison,” and the Legislature did not include those terms in the

definition section of the Code. See N.J.S.A. 2C:1-14(a) to (r). Therefore, we

are required to ascribe the “generally accepted meaning” of the words, Carter,

247 N.J. at 513 (quoting N.J.S.A. 1:1-1), and must “read them in context with

related provisions so as to give sense to the legislation as a whole,”

DiProspero, 183 N.J. at 492.




                                        23
      The word “possession” commonly connotes “the act of or fact of

possessing” with “possess” meaning “to gain or seize.” Merriam-Webster’s II

New College Dictionary 882 (3d ed. 2005). The word “necessary” in this

context means “absolutely required,” or “needed for some purpose or reason;

essential.” Id. at 748; see also Black’s Law Dictionary 1241 (11th ed. 2019).

      “Establish” in this context means “to prove the truth of.” Merriam-

Webster’s II New College Dictionary 392 (3d ed. 2005). Finally,

“comparison” refers in relevant part to “the act of comparing” in order to

“examine so as to note similarities or differences.” Id. at 234.

                                        V.

      Applying the customary principles of statutory construction, we hold

that a plain reading of N.J.S.A. 2C:1-6(c) requires the statute of limitations in

cases involving DNA evidence to begin when the State possesses the physical

evidence from the crime as well as the DNA sample from the defendant, not

when a match is confirmed.

      As noted, N.J.S.A. 2C:1-6(c) is an exception to the general rule found in

N.J.S.A. 2C:1-6(b)(1) that a prosecution “must be commenced within five

years after [the crime] is committed.” The exception in N.J.S.A. 2C:1-6(c)

provides that “time does not start to run until the State is in possession of both

the physical evidence and the DNA or fingerprint evidence necessary to

                                        24
establish the identification of the actor by means of comparison to the physical

evidence.”

      A plain reading of the statute reveals that the statute of limitations, in

cases involving DNA evidence, begins to run when “the State is in possession

of” two things: (1) the physical evidence from the crime and (2) the DNA of

the suspect. Those are the two items “necessary to establish the identification

of the actor by means of comparison of the physical evidence.” N.J.S.A. 2C:1 -

6(c). Stated differently, once the State is in possession of the two pieces of

information, those two DNA samples can be compared to determine whether

the suspect’s DNA matches the DNA evidence recovered from the crime

scene.

      The plain language of the statute unequivocally states that the time does

not begin “until the State is in possession of ---
                                               both” those items. This is a

logical point at which to begin the statute of limitations clock because the

expectation is that once law enforcement possesses the DNA from the crime

and a suspect’s DNA, those samples will be compared to determine whether

there is a match. It is unlikely that the Legislature contemplated a situation in

which the State would possess both items necessary to generate a match but

that the DNA match would not occur given the systems in place to coordinate,

maintain, and compare DNA samples both locally and nationally.

                                        25
      Indeed, the DNA Database and Databank Act of 1994, N.J.S.A. 53:1-

20.17 to -20.38, contemplates the procedures by which DNA evidence is

collected and maintained by the State Lab and forwarded to the FBI for

inclusion into the CODIS database. The Lab sends DNA profiles to CODIS

for the storage, exchange, and comparison of DNA records contributed by

federal, state, and local labs from around the country with the expectation that

DNA matches and hits will occur upon inputting DNA profiles into those

systems. See id. at 53:1-20.19 to -21, -24. Any other reading would permit

the State to be in possession of physical evidence from a crime scene and DNA

evidence from a suspect and yet allow that evidence to go untested for an

inordinate amount of time, thereby tolling the statute of limitations. That was

certainly not the Legislature’s expectation when it created the carve out to the

five-year statute of limitations for cases involving DNA evidence.

      The State argues that a logical reading of N.J.S.A. 2C:1-6(c) directs that

the statute of limitations begins to run when the State is in possession of a

match of the crime scene evidence and the suspect’s DNA. The State further

contends that the phrase “necessary to establish the identification” indicates




                                        26
that the match is required in order to trigger the statute of limitations. 9 The

State’s interpretation of the statute’s plain language, however, is irreconcilable

with the entirety of the provision. As previously discussed, this portion of the

statute essentially states that the clock begins to run when the State is in

possession of the two items needed to generate a match, i.e., identification of

an actor by means of comparison. Were we to adopt the State’s reading of the

statute and substitute the word “match” for the terms “physical evidence and

DNA,” then the statute would prescribe that the statute of limitations begins

when the State is in possession of a match necessary to generate a match. That

reading leads to an illogical interpretation of the statute and renders the second

half of that clause superfluous. If the Legislature did in fact contemplate that a

match would trigger the start of the statute of limitations, it undoubtedly could

have easily said so.

      Furthermore, the State’s suggestion -- that the matching of the DNA

starts the statute of limitations -- completely ignores the language that states



9
  The State additionally argues, and the Appellate Division held, that the
statute of limitations in this case began to run either when the State received
defendant’s confirmatory sample or when the State had a conclusive match, or
hit, utilizing that confirmatory sample. To hold that the statute of limitations
begins to run on either of the dates involving the “confirmatory sample,”
which is not mentioned anywhere in N.J.S.A. 2C:1-6(c), would add language
to the statute that does not comport with the apparent Legislative intent found
in the statute’s plain language.
                                         27
the time does not begin “until the State is in possession of both the physical

evidence and the DNA.” In using the term “both,” the Legislature signaled

that the two items that follow the term are the items the State must be in

possession of in order to start the clock.

      In sum, a plain reading of the statute leads to the conclusion that the

statute of limitations begins to run exactly as the statute directs -- when the

State possesses both the physical evidence from the crime and a suspect’s

DNA sample -- not when a match occurs. That reading appropriately construes

narrowly the exception to the five-year limitations period. See P.A.F., 176 at

223. And a contrary reading would essentially endorse inaction by a

prosecution equipped with all the necessary components to identify a suspect,

a reading that cannot be reconciled with the protective purpose of a statute of

limitations. See Twiggs, 233 N.J. at 539; Diorio, 216 N.J. at 612.

                                        VI.

      Having determined that the statute of limitations pursuant to N.J.S.A.

2C:1-6(c) begins to run when the State is in possession of the two items

necessary to generate a match, we must now determine when the clock started

in this case.

      To be sure, this is an unusual case. Here, the physical evidence from the

crime, Specimen 12A, was collected on July 22, 2001, a day after the crime. It

                                        28
was sent to the Lab on July 26, 2001, and entered into CODIS sometime in

2002. Due to an unwritten policy at the Lab based on its understanding that

exclusionary data should not be reported, not all facets of Specimen 12A’s

DNA profile were entered into CODIS. As a result, the DNA profile for

Specimen 12A that was entered into CODIS could never have generated a

match because the profile did not include sufficient information to properly

compare it to another DNA profile. So after defendant’s DNA was collected in

January 2004 and his DNA profile was entered into CODIS in April 2006, that

entry did not result in a match with the profile entered in 2002.

      At some point in 2010, the FBI updated the NDIS manual to reflect that

the exclusionary data -- loci with peaks under 100 RFUs, the same data that

the Lab did not enter for Specimen 12A -- could be entered into the system.

The Lab, however, did not change its procedures to reflect the 2010 update in

the NDIS manual until 2016. In 2016, upon entering the exclusionary data for

Specimen 12A, the Lab was alerted that a match occurred between defendant’s

DNA and another sample.

      In this case, the State Lab possessed both the physical evidence from the

crime and defendant’s DNA sample as of January 29, 2004. At the time,

however, the Lab’s understanding of the NDIS policies and procedures that

state laboratories must follow in order to continue participation in the database

                                       29
resulted in a policy by which the Lab did not include all data present in a DNA

sample, i.e., loci with peak heights below 100 RFUs. From the Lab’s

perspective, such exclusionary data that fell below the Lab’s analytical

threshold was not to be used for data interpretation or analysis and was

therefore left off DNA profiles. The Lab believed this was in line with the

NDIS procedures.

      Although we hold that N.J.S.A. 2C:1-6(c) requires the statute of

limitations to begin when the State is in possession of the physical evidence

and the DNA sample, there may be situations in which the science or the

generally accepted scientific guidance at the moment those items come into the

State’s possession has not advanced so far as to allow for that evidence to

actually generate a match. Indeed, if the State possessed a sample but the

technology had yet to evolve to allow a usable DNA profile to be created from

that evidence, it would not be the case that the State was then in possession of

the evidence “necessary to establish the identification of the actor by means of

comparison of the physical evidence.” If the science has yet to be developed

or if the method of analysis that would lead to a match has not been officially

adopted within the scientific community, then regardless of whether the State

possesses the evidence, the statute of limitations does not start to run.




                                        30
      Here, there was a lack of clarity at the Lab, and perhaps the scientific

community at large regarding the utility of including exclusionary data below

a certain threshold within DNA profiles. At the time the Lab entered

Specimen 12A, the Lab did not include that data because it was under the

impression that it could not do so pursuant to NDIS guidelines and that the

data was inconclusive.

      In 2010, however, the FBI updated the NDIS manual to specifically note

that peaks below 100 RFUs could be added to the DNA profile. So as of 2010,

the State Lab was in possession of Specimen 12A, defendant’s DNA, and

updated guidance from NDIS officially adopting a policy that allowed for the

subject exclusionary data to be entered for Specimen 12A. Thus, even if the

scientific guidance was unclear in 2004, there was no uncertainty regarding the

use of exclusionary data with the update to the NDIS manual by 2010. Once

NDIS manual gave the go-ahead for including the exact information in a DNA

profile that the Lab previously excluded, the Lab was on notice and effectively

had all the evidence it needed as well as the scientific capability and guidance

to generate a match. Consequently, we hold that the statute of limitations in

this case began to run in 2010, when the FBI updated the NDIS manual.




                                       31
      Given that the statute of limitations began to run in 2010, defendant’s

2017 indictment was well beyond the five-year limitations period. 10

                                      VII.

      For the foregoing reasons, we reverse the judgment of the Appellate

Division and remand the matter for defendant’s convictions to be vacated. The

charges arising from the 2001 assault on C.S. are time-barred.



     CHIEF JUSTICE RABNER and JUSTICES ALBIN, PATTERSON, and
SOLOMON join in JUSTICE PIERRE-LOUIS’s opinion. JUDGE FUENTES
(temporarily assigned) did not participate.




10
   In his petition for certification, defendant also challenged the Appellate
Division’s affirmance of his sentence. Because defendant’s convictions must
be vacated on statute of limitations grounds, we do not reach the sentencing
issues raised in his petition.
                                          32